                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


BRIAN JONES,                                  )
                                              )
                Plaintiff,                    )              18 C 716
                                              )
               v.                             )              Honorable Judge
                                              )              Sharon Johnson Coleman
TRUNZO, et. al.                               )
                                              )
               Defendants.                    )

              DEFENDANT’S MOTION PURSUANT TO PAVEY V. CONLEY
                 FOR JUDGMENT ON THE ISSUE OF EXHAUSTION

   NOW COME Defendants, Deputy D. Trunzo, A. Scafidi and D. Rodriguez, (“Defendants”)

by their attorney, KIMBERLY M. FOXX, State’s Attorney of Cook County, and through one of

her assistants, Cory J. Cassis, submits this Motion pursuant to Pavey v. Conley for Judgment on

the issue of exhaustion of administrative remedies, or alternatively, for dismissal due to fraud

committed upon the Court. In support of this Motion, Defendants state as follows:

                                        INTRODUCTION

       Plaintiff’s lawsuit was filed pursuant to §1983 on January 31, 2018, alleging that that the

Defendant officers failed to protect him, an inmate at the Cook County Jail (“CCJ”), from injury

while he was cuffed to another inmate during an altercation that occurred on January 27, 2016

while aboard a transportation vehicle. (Dkt. 1). On January 29, 2019, Plaintiff filed his Second

Amended Complaint, for the first time naming the officers who he alleges failed to protect him.

(Dkt. 30). CCJ maintains a formal inmate grievance procedure which is available to detainees to

seek review of a problem. (See Affidavit of John Mueller, attached hereto as Exhibit A, at ¶ 4).

The rules and regulations, including inmate grievance procedure, is outlined in the Inmate


                                                  1
Information Handbook, which Plaintiff received upon his booking into CCJ. (See Inmate

Information Handbook, Exhibit B pgs. 22-25; see also Plaintiff’s signature page indicating he

received a copy of the “rules and regulations.” Exhibit C).

       Under the Prison Litigation Reform Act1 (42 U.S.C. § 1997(e)) (“PLRA”), a plaintiff

must exhaust his or her administrative remedies prior to filing a Section 1983 lawsuit. 42 U.S.C.

§ 1997(e). Further, pursuant to the CCJ inmate grievance procedure, in order to exhaust

administrative remedies, a detainee must file a grievance within fifteen days of the issue

complained of, and, if he is dissatisfied with CCJ’s response, appeal that response within

fourteen days of its receipt. (Exhibit A ¶ 8; Exhibit B at pg. 24-25). This requirement is part of

the CCJ grievance procedure and is expressly stated on the grievance forms themselves. (Exhibit

A ¶ 8; also see Plaintiff’s February 16, 2016 Grievance, Exhibit D).

       In order to properly exhaust his administrative remedies, Plaintiff was required to timely

file a grievance indicating the constitutional violation he is complaining of within 15 days of the

occurrence, or by February 11, 2016, and then timely appeal the CCJ’s response to the same.

(Exhibit A ¶ 8; Exhibit D). Although Plaintiff did file one grievance regarding the event that

occurred on January 26, 2016, his claims of exhaustion are deficient for the following reasons:

       First, Plaintiff’s grievance was not timely filed, as he did not file the grievance until

February 16, 2016, 19 days after the occurrence. (Exhibit D). Second, although the purpose and

content of Plaintiff’s grievance was to request medical attention for alleged injuries, Plaintiff’s

Second Amended Complaint does not allege a denial of, or indifference to, the desire for medical

attention, but rather, it complains of a failure to protect- something he declined to grieve about.




1
       The PLRA applies in this case because Plaintiff was a prisoner at the time he filed this
lawsuit. See Witzke v. Femal, 376 F. 3d 744, 750 (7th Cir. 2004).
                                                  2
       Further, on April 11, 2019, Defendants filed their Motion to Dismiss pursuant to 12(b)6.

(Dkt.42). In his hand written and signed Response brief, Plaintiff stated the reason why his

complaint should not barred by the Statute of limitations is “[b]ecause Plaintiff did not exhaust

administrative remedies until a year after the incident which is the subject of his Complaint.”

(Dkt. 43, ¶6). However, it is abundantly clear that Plaintiff only filed one grievance during his

time at the Cook County Jail, on February 16, 2016, which was characterized as a “non-

grievance” since it was not filed timely, and accordingly was not appealed. (Exhibit A ¶¶ 15-18;

Exhibit D; see also the attached spreadsheet of Plaintiff’s grievances, Exhibit E, and spreadsheet

of Plaintiff’s non-grievances, Exhibit F). Because the grievance untimely, it was therefore

considered a non-grievance and could not be appealed. Therefore, it must follow that Plaintiff

has committed fraud upon the Court when he argued that it took him a year to exhaust

administrative remedies, thereby allowing him to toll the statute of limitations, when he in fact

that was absolutely not true.

       Accordingly, this Honorable Court should find that Plaintiff failed to exhaust his

administrative remedies and enter judgment on the issue of exhaustion of administrative

remedies, pursuant to the Seventh Circuit’s decision in Pavey v. Conley, 544 F. 3d 739 (7th Cir.

2008), or in the alternative, dismiss this lawsuit due to Plaintiff’s fraud upon the Court, which is

intertwined with his failure to exhaust, and further confirms this matter is time-barred.

                                   STANDARD OF REVIEW

       The purpose of the PLRA is “[to] afford corrections officials time and opportunity to

address complaints internally before allowing the initiation of a federal case.” Porter v. Nussle,

534 U.S. 516, 525 (2002). The PLRA provides that “[n]o action shall be brought with respect to

prison conditions under section 1983 ... until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The PLRA requires proper exhaustion; that is, before filing a

                                                 3
civil rights lawsuit, the inmate must file a grievance utilizing the applicable procedural rules.

Woodford v. Ngo, 548 U.S. 81, 90, 93 (2006). The applicable procedural rules are defined not by

the PLRA, but by the prison grievance process itself. Jones v. Bock, 549 U.S. 199, 218 (2007).

        The Seventh Circuit has taken a “strict compliance” approach to exhaustion. See Dole v.

Chandler, 438 F. 3d 804, 808 (7th Cir. 2006) (“A prisoner must properly use the prison's

grievance process. If he or she fails to do so, the prison administrative authority can refuse to

hear the case, and the prisoner's claim can be indefinitely unexhausted.”); see also Lewis v.

Washington, 300 F. 3d 829, 833 (7th Cir. 2002) (“To exhaust remedies, a prisoner must file

complaints and appeals in the place, and at the time, the prison's administrative rules require.”).

An inmate’s ignorance of the proper grievance procedure does not excuse non-compliance with

that procedure. McSwain v. Schrubbe, 382 Fed. Appx. 500, 503 (7th Cir. 2010); see also Twitty v.

McCoskey, 226 Fed. Appx. 594, 596 (7th Cir. 2007)(“when a prisoner causes the unavailability

of the grievance process by simply not filing in a timely manner, the process is not unavailable,

but forfeited.”)

        For this reason, a determination of whether a prisoner has exhausted all administrative

remedies should be decided at the outset of the litigation. See Pavey v. Conley, 544 F.3d 739, 740

(7th Cir. 2008); see also Perez v. Wisconsin Dep't of Corrections, 182 F. 3d 532, 535 (7th Cir.

1999) (“a suit filed by a prisoner before administrative remedies have been exhausted must be

dismissed; the district court lacks discretion to resolve the claim on the merits, even if the

prisoner exhausts intra-prison remedies before judgment”).

        In Pavey, the Seventh Circuit set forth the following guidelines for such an inquiry:

        (1) The district judge conducts a hearing on exhaustion and permits whatever
        discovery relating to exhaustion (and only to exhaustion) he deems appropriate.




                                                  4
       (2) If the judge determines that the prisoner did not exhaust his administrative
       remedies, he will then determine whether (a) the plaintiff has unexhausted
       remedies, and so he must go back and exhaust; (b) or, although he has no
       unexhausted remedies, the failure to exhaust was innocent (as where prison
       officials prevent a prisoner from exhausting his remedies), in which event he will
       be allowed to go back and exhaust; or (c) the failure to exhaust was the prisoner's
       fault, in which event the case is over. (3) If and when the judge determines that
       the prisoner has properly exhausted his administrative remedies, the case will
       proceed to pretrial discovery, and if necessary a trial, on the merits; and if there is
       a jury trial, the jury will make all necessary findings of fact without being bound
       by (or even informed of) any of the findings made by the district judge in
       determining that the prisoner had exhausted his administrative remedies.

Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).


                                          ARGUMENT
 I. Plaintiff’s Grievance

   In his Second Amended Complaint, filed on January 29, 2019, Plaintiff alleges that

correctional officers at Cook County Jail failed to protect him from being attacked by other

inmates. (Dkt 30). Specifically, Plaintiff alleges that he told Defendant Rodriguez he was

concerned he may be injured if he was handcuffed to a “gang-member that was marked for

another assault,” yet Rodriguez still ordered him to do so with threats of violence. (Dkt. 30, ¶¶

11-13). Plaintiff also alleges that he spoke to Defendants Trunzo and Scafidi about the situation

and his concerns, yet Trunzo and Scafidi yelled at him to board the bus and shoved him on. (Id.

¶16-17). As a result of Defendants’ alleged “deliberate indifference to a substantial risk to the

Plaintiff’s safety,” Plaintiff asserts, his rights were violated by Defendants, he was injured by

other inmates, and was taken for medical treatment where he was prescribed “prescription pain

medication.” (Id. ¶ 19-23).

                                  A. The Grievance was Untimely

       Upon receipt of an inmate grievance form, the CRW, Inmate Services Supervisor, or

Correctional Supervisor signs and dates the form and immediately provides the inmate with a


                                                 5
copy of the submitted grievance. (Exhibit A ¶ 10). The grievances are logged in the Inmate

Grievances database. (Exhibit A ¶ 11, Exhibit E-F). Plaintiff filed his grievance on February 16,

2016, and although he wrote February 11, 2016 on the grievance, the signature date and stamp

show otherwise. (Exhibit D). Because the grievance was not timely filed, it was categorized as a

“non-grievance,” which per the grievance form, instructs Plaintiff to wait 15 days and receive a

control number by re-submitting the issue, provided he is not satisfied with the response he

received. (Exhibit A ¶ 17; Exhibit D, F). Plaintiff’s failure to file his grievance timely means that

he did not appeal the response, which instructed him to fill out a health care request form to

request medical treatment. (Exhibit. D). Because Plaintiff failed to timely file his grievance and

did not appeal, he has not exhausted his administrative remedies as required, pursuant to Pavey.

Therefore, Judgment on the issue of exhaustion must be entered for the Defendants.

                     B. The Sole Grievance Does Not Relate to the Complaint

        Plaintiff’s Complaint is solely premised upon an alleged failure to protect by the

Defendants. (Dkt. 30). While the one and only grievance filed by Plaintiff tells the story of how

he was injured, pointing out that officers “never attempted to stop and break up the attack,” the

purpose of the grievance is to complain about his medical condition and request further

treatment. (Exhibit D). In the grievance itself, Plaintiff states that after he was treated at the

hospital for a “sore shoulder, sore elbow, and a sprained wrist,” he was given a prescription for

1000mg of Tylenol for his pain, but was not given any pain medication when he came back to

the jail, had to wait two days before he was given more medication, and was not permitted to go

to Cermak. (Id.). In the section of the grievance which asks: “ACTION THAT YOU ARE

REQUESTING, THIS SECTION MUST BE COMPLETED,” Plaintiff wrote “I am requesting




                                                   6
to have my wrist further examined and wrapped appropriately and I would like some stronger

pain medications because my wrist still hurts like hell.” (Id).

       The grievance form states in no unclear language “Only one (1) issue can be grieved per

form.” (Id.). While Plaintiff’s grievance may include facts indicating how he was injured, the

grievance itself is not one directed toward the alleged failure to protect, rather, it is

unquestionably a medical grievance which exclusively requests medical attention for his wrist

and stronger medication. When Plaintiff filed his Second Amended Complaint, nowhere does he

allege that he was denied medical treatment or that the Defendants were otherwise indifferent to

his medical needs. (Dkt. 30). Instead, Plaintiff alleges the Defendants failed to protect him, and

asks for damages as a result of their failure to protect. (Id). Not only was Plaintiff’s grievance

untimely and lacking an appeal, but it further addressed an entirely different topic than that

which he complains of in his legal suit.


       Even if this Honorable Court were to find that Plaintiff was somehow prevented from

timely filing his grievance, it does not follow that Plaintiff was denied the opportunity to ever do

so. Rather, Plaintiff did ultimately file a grievance stemming from his occurrence, and it

specifically requested medical relief. (Exhibit D). At no point did he file any other grievances,

timely or otherwise, complaining of or requesting relief based upon his failure to protect

allegations. (Exhibit A ¶¶ 16-18; Exhibit E-F).


       Although Plaintiff seeks money damages in this lawsuit, “exhaustion is necessary even if

the inmate is requesting relief that the relevant administrative review board has no power to

grant, such as monetary damages, or if the prisoner believes that exhaustion is futile.” Dole, 438

F. 3d at 808-809. Because Plaintiff is and was a prisoner at the time of filing, Plaintiff was

required to exhaust his administrative remedies under the CCJ inmate grievance procedure

                                                  7
before filing this lawsuit. See Pavey, 544 F. 3d at 740-741; see also Witzke, 376 F. 3d at 750.

Ultimately, because Plaintiff did not exhaust his administrative remedies, this lawsuit should be

dismissed pursuant to Pavey v. Conley, 544 F. 3d at 742 (7th Cir. 2008).


       Because Plaintiff’s Grievance was not timely filed, was not appealed, and is directed

toward medical complaints rather than the failure to protect claim which is alleged in his

Complaint, this Honorable Court should find that Jones failed to exhaust his administrative

remedies and grant Judgment in favor of Defendants on the issue of exhaustion pursuant to the

Seventh Circuit’s decision in Pavey v. Conley, 544 F. 3d 739 (7th Cir. 2008).



II. Fraud on the Court

       On April 11, 2019, Defendants file their Motion to dismiss Plaintiff’s Second Amended

Complaint, premised upon a statute of limitations argument. (Dkt. 43). Defendants argued, in

brief, that the occurrence which gave rise to this litigation occurred on January 27, 2016, and

although Plaintiff initially mailed his first Complaint on January 26, 2018, he failed to identify

the officers of whom he complained, instead simply naming John Doe and Jane Doe Defendants.

(Dkt. 1). When Plaintiff filed his Second Amended complaint on January 29, 2019 (mailed on

January 11, 2019) he for the first time disclosed the identity of the Defendant Officers, Trunzo,

Scafidi, and Rodriguez. (Dkt. 30). Defendants asserted in their motion that Plaintiff’s claim was

time-barred because Plaintiff had not named the officers until more than three years after the

occurrence, well beyond that permitted by Illinois’ two-year statute of limitations. (Dkt. 43, 50).




                                                 8
       In his response, Plaintiff successfully argued that it took him a year to exhaust

administrative remedies, and therefore, the two year statute of limitations must be tolled

accordingly. Specifically Plaintiff stated:


       4. Because the Plaintiff is a prisoner, he could not immediately file his

       compliant because the PLRA requires that before a prisoner can file a

       complaint that he must first exhaust his administrative remedies before a

       complaint can be filed.


       5. Because Plaintiff could not have legally filed his compliant until after

       exhaustion was completed or attempted to complete.


       6. Because the Plaintiff did not exhaust his administrative remedies until a

       year after the incident which is the subject of his complaint the Plaintiffs

       amended complaint was filed within the statute of limitations.

       (Dkt. 48, pg. 2).

       These responses incorrectly assert two arguments which helped him circumvent the two-

year statute of limitations: 1.) that Plaintiff did in fact exhaust administrative remedies, and 2.

that it took him a year to do so.

       However, an inspection of Plaintiff’s records from the CCJ shows that Plaintiff only filed

one grievance: that from the January 26, 2016 occurrence. (Exhibit A ¶15-18, Exhibit D-F). As

discussed above, the grievance is identified as a non-grievance because it was filed more than 15

days after the occurrence and therefore untimely. (Exhibit A ¶17, Exhibit D). Plaintiff’s failure to

timely file a grievance meant that the response was never appealed, confirming that Plaintiff

unequivocally failed to exhaust his administrative remedies. Yet, when responding to


                                                  9
Defendant’s Motion to Dismiss, Plaintiff intentionally misstated the facts in his brief, which he

signed and filed with the Court, arguing that took him a year to exhaust administrative remedies.

(Dkt. 48 pg. 2).

       Because Plaintiff never filed an appeal, never exhausted administrative remedies, and

intentionally misled the Court by stating that the statute of limitations should be tolled because it

took him year to exhaust administrative remedies when all evidence clearly leads to no such

conclusion, are altogether improper, and must result in Judgment for the Defendants.

                                          CONCLUSION


       WHEREFORE, Defendants request that this Honorable Court grant Defendants’ motion

for failure to exhaust administrative remedies pursuant to Pavey v. Conley, 544 F. 3d 739 (7th

Cir. 2008), or alternatively, dismiss Plaintiff’s Second Amended Complaint with prejudice for

intentionally misleading the Court on the issue of exhaustion while responding to the Motion to

Dismiss, for any other relief that this Honorable Court deems necessary and just.

                                                      Respectfully Submitted, Kimberly M. Foxx

                                                      State’s Attorney of Cook County


                                                       By:    /s/ Cory J. Cassis
                                                              Cory J. Cassis
                                                              Assistant State’s Attorney
                                                              Richard J. Daley Center
                                                              50 West Washington, Room 500
                                                              Chicago, IL 60602
                                                              (312) 603-3304




                                                 10
                               CERTIFICATE OF SERVICE

   I hereby certify that I have caused true and correct copies of the above and foregoing to be
served on Plaintiff pursuant to ECF, in accordance with the rules of electronic filing of
documents on this 20th Day of November, 2019.



                                                            /s/ Cory J. Cassis
                                                            Cory J. Cassis




                                               11
